Filed 11/27/13 P. v. Watson CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E056797

v.                                                                       (Super.Ct.No. FWV1101576)

AARON BRANDON WATSON,                                                    OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Mary E. Fuller,

Judge. Affirmed.

         Gerald J. Miller, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Barry Carlton and Teresa

Torreblanca, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Acting in pro. per., defendant and appellant Aaron Brandon Watson pled no

contest to stalking. (Pen. Code, § 646.9, subd. (b).)1 In return, the remaining allegations

were dismissed, and defendant was placed on felony probation on various terms and

conditions. Subsequently, defendant violated the terms of his probation by committing a

petty theft. Defendant’s probation was then revoked, and he was sentenced to three years

in county jail. On appeal, defendant argues that he should be allowed to withdraw his no

contest plea, because the trial court applied an improper standard in determining whether

he was competent to represent himself and to enter his no contest plea. We reject this

contention and affirm the judgment.

                                               I

                                      BACKGROUND

       On June 29, 2011, an information was filed charging defendant with attempted

first degree burglary (§§ 664/459) and stalking (§ 646.9, subd. (b)). The information

further alleged that defendant had suffered two prior prison terms within the meaning of

section 667.5, subdivision (b).

       On August 5, 2011, Judge Shahla Sabet declared a doubt as to defendant’s

competency, suspended criminal proceedings, and appointed Dr. David Walsh to

examine defendant pursuant to sections 1368 and 1369.Dr. Walsh concluded that

defendant was competent to stand trial; that he understood the nature and purpose of the

proceedings against him; and that he could cooperate in a rational manner with his


       1   All future statutory references are to the Penal Code unless otherwise stated.


                                              2
attorney. Dr. Walsh also found that defendant did not exhibit symptoms of depression,

psychosis, or mania, but that he had shown signs of cognitive irregularities as evidenced

by his obsession in repeatedly returning to the victim’s residence. Defendant’s cognitive

irregularities, however, were not serious enough to “warrant a clinical diagnosis.”

       On September 16, 2011, defendant’s counsel requested that defendant be

evaluated by a second doctor. Judge Sabet granted the request and appointed Dr. Laura

Brodie to evaluate defendant. Dr. Brodie also found defendant was competent to stand

trial; that he understood the nature and purpose of the proceedings against him; and that

he could cooperate in a rational manner with his attorney. However, Dr. Brodie noted

that defendant suffered from a “possible delusional disorder in regard to his sister and the

vendetta he feels she is creating,” and that “the delusion is fixated and focused only in the

area of his sister’s desire to take his money and inheritance.” In all other areas, defendant

was “rational and able to function effectively.”

       On November 4, 2011, Judge Sabet found that defendant was competent to stand

trial and reinstated the proceedings.

       On December 9, 2011, Judge Sabet again declared a doubt as to defendant’s

competency, suspended criminal proceedings, and appointed Dr. Tseday Aberra to

examine defendant. Dr. Aberra had attempted to evaluate defendant; however, defendant

declined to participate in the evaluation, stating the court should use the previously

submitted psychological evaluations.

       On January 20, 2012, defendant informed Judge Sabet that he would not cooperate

with any further evaluations. Defendant and his counsel stipulated that the court could


                                             3
proceed by reviewing the evaluations previously conducted by Drs. Walsh and Brodie.

Judge Sabet stated that if defendant’s counsel had no doubt as to defendant’s

competency, she would proceed with the two previous reports. Judge Sabet found

defendant competent to stand trial, noting defendant was malingering, attempting to delay

his case, and “playing with the system.”

       On that same date, January 20, defendant made a Marsden2 motion to change his

lawyer. He also made a Faretta3 motion to represent himself. After Judge Sabet

conducted the hearing and denied defendant’s Marsden motion, Judge Sabet heard

defendant’s request to represent himself. Judge Sabet explained to defendant his

potential maximum sentence and the consequences of representing himself. Judge Sabet

also gave defendant a Faretta waiver to read, initial, and sign. Defendant indicated that

he had read, initialed, and signed the Faretta waiver form; that he understood it was

generally unwise to represent himself; and that despite it being an unwise decision,

defendant still wished to represent himself. Defendant noted that he had a high school

diploma and a bachelor’s degree in computer science. After Judge Sabet at length again

explained the procedures and ills in self-representation, Judge Sabet granted defendant’s




       2   People v. Marsden (1970) 2 Cal. 3d 118 (Marsden).

       3   Faretta v. California (1975) 422 U.S. 806 (Faretta).



                                             4
motion to represent himself, finding defendant had knowingly, intelligently and

voluntarily waived his right to counsel in all the cases pending before the court.4

        Subsequently, on that same date, January 20, defendant was arraigned on a second

amended information, charging defendant with one count of stalking (§ 646.9, subd. (b),

count 1); two counts of trespassing by entering and occupying real property (§ 602,

subd. (m), count 2 & 3); four counts of disobeying a court order (§ 166, subd. (a)(4),

counts 4-7); and attempted first degree burglary (§§ 664/459, count 8). The second

amended information also alleged that defendant had suffered two prior prison terms.

(§ 667.5, subd. (b).)

        On February 14, 2012, defendant made an oral motion to disqualify Judge Sabet.

Judge Sabet denied the motion, explaining to defendant that he had to make a written

motion to disqualify a judge. On that same date, the prosecutor offered defendant a

plea—plead guilty to the felony stalking offense, dismiss all other counts, be released

from county jail, and be placed on probation for three years. Defendant rejected that

offer. Defendant thereafter sought to withdraw his pro. per. status due to time

constraints, the judge being unreasonable, and so an attorney could file written motions.

Judge Sabet took the request under submission to research the matter and informed

defendant she would rule on February 24, 2012.

        On February 24, 2012, defendant indicated that he would like to represent himself

and that he did not need an attorney. Defendant thereafter again moved to disqualify

        4   The People’s motion to consolidate several cases was granted on November 18,
2011.


                                             5
Judge Sabet, handing court staff a declaration of disqualification under Code of Civil

Procedure section 170.1. Judge Sabet stayed the proceedings so that she could file a

response and the matter could be heard by another judge. Defendant then asked to speak

with the prosecutor off the record. After the conference, the prosecutor went back on the

record stating that she and defendant had reached a plea bargain. In light of the motion to

disqualify, Judge Sabet transferred the matter to Judge Mary Fuller.

       Thereafter, on that same date, February 24, defendant pled no contest to stalking.

In return, defendant was promised that the remaining allegations would be dismissed and

that he would be placed on felony probation for a period of three years on various terms

and conditions, including serving 365 days in county jail with credit for time served.

During the taking of the plea, defendant personally asked questions to terms he did not

understand. After advising defendant of his constitutional rights and the consequences of

pleading guilty, Judge Fuller found that defendant understood his rights, the nature of the

crimes charged against him, and the consequences of pleading guilty. Judge Fuller also

found that defendant knowingly and voluntarily pled no contest and that he had expressly

waived his constitutional rights. Defendant was subsequently released on his own

recognizance pursuant to the plea agreement. The sentencing hearing was set for March

23, 2012.

       On March 23, 2012, defendant asked to withdraw his plea and requested counsel

to represent him. Judge Fuller explained to defendant that the bailiff would have to take

him into custody and appointed a public defender to represent him. After conferring with

his appointed counsel and the court’s denial of his motion to be released on his own


                                             6
recognizance, defendant requested he be sentenced. The court thereafter placed

defendant on supervised probation for a period of three years and dismissed the

remaining allegations in accordance with the plea agreement.

       About one month later on April 24, 2012, defendant was arrested for petty theft

after he was observed stealing shaving items from a Sears’ store.

       On April 25, 2012, the People filed a petition to revoke defendant’s probation

based on his arrest for petty theft. (§ 490.5, subd. (a).) Defendant’s probation was

revoked on April 27, 2012. Following a probation violation hearing on June 1, 2012, the

court found true that defendant had violated his probation and ordered that defendant’s

probation remain revoked.

       On June 29, 2012, defendant asked to withdraw his no contest plea in the stalking

case, claiming he was coerced into pleading no contest. He also requested that he be

allowed to represent himself. Judge Fuller advised defendant that a motion to withdraw a

plea had to be in writing; that he had to give the People notice; and that the court could

not hear the motion to withdraw his plea on that day. Judge Fuller also explained to

defendant that even if he was allowed to represent himself, the motion to withdraw his

plea would not be heard that day. The court then granted defendant’s appointed

counsel’s request to continue the sentencing hearing. Defendant however interjected and

requested he be allowed to represent himself. Judge Fuller explained to defendant that he

had competent representation and the perils of representing himself. Defendant still

wished to represent himself, and the court granted defendant’s request. Thereafter,

defendant again sought to make an oral motion to withdraw his no contest plea. The


                                             7
court explained to defendant that he had to file a written motion, denied defendant’s oral

request, and continued the matter.

       On July 23, 2012, defendant filed a written motion entitled, “Motion Objecting

[sic] Prosecution Repeatedly Presenting False Evidence to the Court and Probation/Court

Jurisdiction per Penal Code 1203.2a,” which the court treated as a motion to withdraw his

no contest plea. A hearing on the motion was held on July 27, 2012. Defendant stated

the motion was based on “induced plea, question of favorable exculpatory evidence from

the District Attorney, [and] misrepresentation of evidence for withdrawal of plea,” and

again accused the victim of falsifying evidence. After hearing argument from defendant,

Judge Fuller denied defendant’s motion, and at defendant’s request, appointed an

attorney to represent defendant for sentencing. Following argument from counsel, Judge

Fuller denied defendant’s request to be reinstated on probation and sentenced defendant

to three years in county jail.

       On July 27, 2012, defendant filed a notice of appeal, claiming his no contest plea

was unconstitutional. He also requested a certificate of probable cause. Judge Fuller

granted defendant’s request for a certificate of probable cause on July 30, 2012.

                                             II

                                      DISCUSSION

       Defendant argues that he should be permitted to withdraw his no contest plea

because the trial court improperly focused on his knowledge and experience rather than

his mental state and ability to understand the proceedings and the consequences of his

plea in allowing him to represent himself in entering the plea. In support, he cites to


                                             8
cases involving the standard for self-representation, arguing his mental health issues

rendered him incompetent to represent himself and the court “fundamentally confused”

the self-representation inquiry.

       A defendant may move to withdraw his plea at any time before judgment or within

six months after an order granting probation is made if entry of judgment is suspended,

on a showing of good cause. (§ 1018.) “Mistake, ignorance or any other factor

overcoming the exercise of free judgment is good cause for withdrawal of a guilty plea.

[Citations.] But good cause must be shown by clear and convincing evidence.” (People

v. Cruz (1974) 12 Cal. 3d 562, 566.) Furthermore, “[g]uilty pleas resulting from a bargain

should not be set aside lightly and finality of proceedings should be encouraged.

[Citations.]” (People v. Hunt (1985) 174 Cal. App. 3d 95, 103.) “‘“[T]he withdrawal of

such a plea rests in the sound discretion of the trial court and may not be disturbed unless

the trial court has abused its discretion.” [Citation.]’” (People v. Wharton (1991) 53
Cal. 3d 522, 585.)

       While defendant does not dispute he was mentally competent to stand trial, he

alleges on appeal that the trial court failed to adequately determine he was mentally

competent to make the waiver of the right to counsel for the purposes of pleading guilty,

maintaining a different standard of inquiry is required for the purposes of pleading guilty

than when a defendant elects to proceed to trial. We conclude the trial court did not err

by granting defendant’s request for self-representation, and therefore defendant is not

entitled to withdraw his no contest plea.




                                             9
         “The longstanding test for determining the validity of a guilty plea is ‘whether the

plea represents a voluntary and intelligent choice among the alternative courses of action

open to the defendant.’ [Citations.]” (Hill v. Lockhart (1985) 474 U.S. 52, 56, citing

North Carolina v. Alford (1970) 400 U.S. 25, 31; Boykin v. Alabama (1969) 395 U.S.
238, 242.)5 “Waivers of constitutional rights [given up in the process of entering such a

plea] not only must be voluntary but must be knowing, intelligent acts done with

sufficient awareness of the relevant circumstances and likely consequences.” (Brady v.

United States (1970) 397 U.S. 742, 748, fn. omitted.) “What is at stake for an accused

facing . . . imprisonment demands the utmost solicitude of which courts are capable in

canvassing the matter with the accused to make sure he has a full understanding of what

the plea connotes and of its consequence.” (Boykin v. Alabama, supra, 395 U.S. at

pp. 243-244.) In short, the pertinent inquiry is whether the record affirmatively shows

the admission was voluntary and intelligent under the totality of the circumstances.

(People v. Mosby (2004) 33 Cal. 4th 353, 360; People v. Howard (1992) 1 Cal. 4th 1132,

1175.)

         Here, unlike the usual case, we are presented with the argument that despite the

seeming regularity of the change of plea proceedings, defendant did not voluntarily and

intelligently enter into his no contest plea because the trial court failed to properly inquire

into his mental competency to represent himself for the purposes of pleading no contest.


         5
         For our purposes, guilty and no contest pleas are treated the same. (See § 1016,
subd. 3.) Accordingly, references in the case law to guilty pleas also encompass
defendant’s no contest plea.


                                              10
       “A criminal defendant may not be tried unless he is competent [citation], and he

may not . . . plead guilty unless he does so ‘competently and intelligently’ [citations].”

(Godinez v. Moran (1993) 509 U.S. 389, 396 (Godinez).) In Dusky v. United States

(1960) 362 U.S. 402 (Dusky), the United States Supreme Court stated that, for a finding

of competency to stand trial, “it is not enough . . . that ‘the defendant [is] oriented to time

and place and [has] some recollection of events,’ but that the ‘test must be whether he has

sufficient present ability to consult with his lawyer with a reasonable degree of rational

understanding—and whether he had a rational as well as factual understanding of the

proceedings against him.’” (Ibid.; accord, Drope v. Missouri (1975) 420 U.S. 162, 172.)

California statutory law defines an accused as mentally incompetent “if, as a result of

mental disorder or developmental disability, the defendant is unable to understand the

nature of the criminal proceedings or to assist counsel in the conduct of a defense in a

rational manner.” (§ 1367, subd. (a).) The standards, although not matching word for

word, are identical. (People v. Jablonski (2006) 37 Cal. 4th 774, 808; see People v.

Ramos (2004) 34 Cal. 4th 494, 507.)

       In Faretta, supra, 422 U.S. 806, the United States Supreme Court held the Sixth

Amendment to the United States Constitution gives criminal defendants the right to

represent themselves. Before Faretta was decided, the law in California had been that a

criminal defendant had no constitutional or statutory right to self-representation, except,

in noncapital cases, the trial court had discretion to grant a defendant’s request for self-

representation. (People v. Sharp (1972) 7 Cal. 3d 448, 459, 461, 463-464.)




                                              11
       “In the wake of Faretta’s strong constitutional statement, California courts tended

to view the federal self-representation right as absolute, assuming a valid waiver of

counsel.” (People v. Taylor (2009) 47 Cal. 4th 850, 872 (Taylor).) In other words, a trial

court had to grant a defendant’s request for self-representation if the defendant

voluntarily and intelligently elected to do so, even if the defendant, though competent to

stand trial, was not competent to serve as his or her own attorney. (Id. at pp. 872-873.)

       In People v. Wharton (1991) 53 Cal. 3d 522, the California Supreme Court rejected

the notion that a higher degree of competence is required to plead guilty than merely to

stand trial. (Id. at pp. 583-584.) In Godinez, the United States Supreme Court agreed

that the competency standard for pleading guilty or waiving the right to counsel is no

higher than the competency standard for standing trial. (Godinez, supra, 509 U.S. at

p. 391.) Reiterating the Dusky benchmark as the appropriate one for competence to stand

trial (id. at p. 396), the court stated that, “while the decision to plead guilty is undeniably

a profound one, it is no more complicated than the sum total of decisions that a defendant

may be called upon to make during the course of a trial. . . . This being so, we can

conceive of no basis for demanding a higher level of competence for those defendants

who choose to plead guilty. If the Dusky standard is adequate for defendants who plead

not guilty, it is necessarily adequate for those who plead guilty.” (Id. at pp. 398-399.)

       The court went on to explain, however, that “[a] finding that a defendant is

competent to stand trial . . . is not all that is necessary before he may be permitted to

plead guilty . . . . In addition to determining that a defendant who seeks to plead guilty

. . . is competent, a trial court must satisfy itself that the waiver of his constitutional rights


                                               12
is knowing and voluntary. [Citations.] In this sense there is a ‘heightened’ standard for

pleading guilty . . . but it is not a heightened standard of competence.”6 (Godinez, supra,

509 U.S. at pp. 400-401, fn. omitted.) In a footnote, the court elaborated: “The focus of

a competency inquiry is the defendant’s mental capacity; the question is whether he has

the ability to understand the proceedings. See Drope v. Missouri, supra, [420 U.S. at p.

171] (defendant is incompetent if he ‘lacks the capacity to understand the nature and

object of the proceedings against him’) (emphasis added). The purpose of the ‘knowing

and voluntary’ inquiry, by contrast, is to determine whether the defendant actually does

understand the significance and consequences of a particular decision and whether the

decision is uncoerced. See Faretta v. California, supra, [422 U.S.] at [p.] 835 (defendant

waiving counsel must be ‘made aware of the dangers and disadvantages of self-

representation, so that the record will establish that “he knows what he is doing and his

choice is made with eyes open”’) [citation]; Boykin v. Alabama, [supra, 395 U.S. at

p. 244] (defendant pleading guilty must have ‘a full understanding of what the plea

connotes and of its consequence’).” (Godinez, supra, 509 U.S. at p. 401, fn. 12.)

       In 2008, the United States Supreme Court decided Indiana v. Edwards (2008) 554
U.S. 164 (Edwards). In that case, the Indiana state trial court denied the defendant’s

request for self-representation and found that, while the defendant was competent to


       6   The court made clear it was not suggesting a trial court is required to make a
competency determination in every case in which a defendant seeks to plead guilty, but
that, as in any criminal case, a competency determination is necessary only when that
court has reason to doubt the defendant’s competence. (Godinez, supra, 509 U.S. at
p. 401, fn. 13.)


                                            13
stand trial, he was not competent to represent himself at trial. (Id. at p. 169.) An Indiana

appellate court ordered a new trial, and the Indiana Supreme Court affirmed the appellate

court on the ground Faretta and Godinez required the trial court to permit the defendant

to represent himself. (Edwards, at p. 169.)

       The United States Supreme Court reversed, holding: “[T]he Constitution permits

judges to take realistic account of the particular defendant’s mental capacities by asking

whether a defendant who seeks to conduct his own defense at trial is mentally competent

to do so. That is to say, the Constitution permits States to insist upon representation by

counsel for those competent enough to stand trial under Dusky but who still suffer from

severe mental illness to the point where they are not competent to conduct trial

proceedings by themselves.” (Edwards, supra, 554 U.S. at pp. 177-178.) The court

called those defendants who are competent to stand trial but not to represent themselves

“gray-area defendants.” (Id. at p. 174.)

       Edwards did not hold that due process requires a higher standard of mental

competence for self-representation than is required to stand trial with counsel. Rather,

“[t]he Edwards court held only that states may, without running afoul of Faretta, impose

a higher standard . . . .” (Taylor, supra, 47 Cal.4th at pp. 877-878.) In Taylor, the

California Supreme Court upheld the trial court’s decision to grant the defendant’s

request for self-representation. (Id. at pp. 856, 868, 878-879.) Because Edwards did not

mandate the application of “‘a dual standard of competency for mentally ill defendants,’”

that case “does not support a claim of federal constitutional error in a case like the present

one, in which defendant’s request to represent himself was granted.” (Taylor, at p. 878.)


                                              14
The Taylor court also rejected the defendant’s argument the trial court should have

exercised its discretion, recognized in Edwards, to apply a higher standard than

competence to stand trial. (Id. at p. 879.)

       We read Godinez’s two-part inquiry (Godinez, supra, 509 U .S. at p. 401) as

requiring, first, that in order to be competent, a defendant must be capable of entering a

plea that is valid. In other words, he or she cannot merely be oriented to time and place

and have some recollection of events, but must have a present ability to consult with his

or her attorney with a reasonable degree of rational understanding, and have a rational

and factual understanding of the proceedings. He or she must be capable of

comprehending the rights being given up and of understanding the proceedings, and of

making a choice among the alternative courses of action open to him or her with a

reasonable degree of rationality. In short, the defendant must have a sufficient level of

intellectual functioning to be able to understand what is being said, both by his or her

attorney and by the court, and to process that information. Second, the defendant must

not only have the capacity or ability to understand, he or she must actually understand

what he or she is doing and the significance and consequences of that decision.

       Nothing in the present record suggests that Judge Sabet confused the standards for

self-representation for purposes of entering a plea under Godinez with the standards for

self-representation for purposes of proceeding to trial under Faretta and Edwards.

Initially, we note that defendant erroneously contends that he sought to represent himself

for the sole purpose of the no contest plea. Defendant desired to represent himself before

any plea discussion and for purposes of proceeding to trial rather than the sole purpose of


                                              15
pleading guilty. Defendant’s inquiry for the purposes of the Faretta motion was before

Judge Sabet, and after the judge had already determined and delved into defendant’s

mental competency. Defendant did not plead until almost a month later before Judge

Fuller, after Judge Sabet had already determined defendant was competent to stand trial

and after defendant had knowingly and intelligently waived his right to counsel.

       Furthermore, the record shows that defendant was mentally capable of

understanding the nature of the charges against him and the nature of the rights he was

asked to waive. During the waiver of his right to counsel and the plea hearing, defendant

answered questions appropriately; filled out, signed, and initialed the proper waiver form

adequately; and he was advised of the ills in representing himself and the consequences

of pleading no contest. Besides pointing to statements made by defendant during the

hearings, defendant has not offered any evidence to show that he did not actually

understand the proceedings and the consequences of pleading guilty. Although the

statements cited by defendant in his brief could be argued as demonstrating defendant’s

lack of actual understanding, it afforded no basis upon which to differentiate capacity to

understand—competence—from actual appreciation. Stated another way, the record does

not support a finding that defendant was capable of understanding and knowingly,

intelligently, and voluntarily entering a no contest plea, and yet did not actually

understand for reasons not amounting to incompetence.7 The record establishes that


       7  Similarly, there was no evidence of any mistake, ignorance, or other factor
constituting good cause for withdrawal of the plea under section 1018, apart from
evidence demonstrating incompetence.


                                             16
defendant was intelligent, capable of entering a valid plea, and waiving his right to

counsel. There is no evidence presented to the contrary, only conclusions that his mental

competence rendered defendant incapable of entering a valid plea.

       In our view, if defendant was competent, then necessarily he had the capacity to

enter a valid plea; if defendant could not understand what was being said to him or

process it, then he was not competent and he likewise places a different perspective on

the issue. Defendant has repeatedly and expressly refused to place his competence in

dispute, both in the trial court and before this court. We may speculate that this

concession was made because the psychiatric evidence available is that he was, in fact,

competent and therefore limiting the argument that properly could be made to whether he

actually understood. Defendant’s attempt to parse the standards of competence and the

concepts of knowing and intelligent waiver for purposes of pleading guilty versus for

proceeding to trial into distinct aspects that utilize the same standards to reach different

results cannot be logically reconciled. Defendant was either competent or he was not.

Defendant’s argument would place a trial court in the untenable position of never being

able to achieve a level of confidence in his understanding, which is the precise purpose of

a competency proceeding under section 1368.

       We have carefully reviewed defendant’s plea. Defendant personally asked

questions to terms he did not understand. In addition, Judge Fuller made specific efforts

to ensure that defendant understood the terms of his plea and, after further explanation,

elicited specific concessions from defendant that he understood. Not only was there

absolutely nothing in the plea record to indicate defendant did not understand the rights


                                              17
he was waiving or the nature of the process, there was nothing to suggest defendant was

mentally incompetent to enter the plea. We find no basis to conclude defendant did not

understand.

       In our view, Judge Fuller—an experienced jurist, made every effort to ensure that

an adequate plea was taken. In addition, defendant was found competent to stand trial,

and defendant did not exhibit any mental issues before Judge Fuller to suggest otherwise.

Furthermore, following an adequate Farretta inquiry before Judge Sabet, defendant

knowingly and intelligently waived his right to counsel for the purposes of proceeding to

trial or pleading no contest. Moreover, given that defendant was competent to enter a

plea and there was no evidence to suggest otherwise, even if Judge Sabet erred in the

Faretta inquiry, the record does not support the conclusion that the plea, which was taken

before a different jurist, was not knowing and intelligent for purposes of understanding or

waiver. Upon being asked at the time of the change of plea proceedings, defendant

expressed his confidence that he understood and there was no evidence to suggest that he

was incompetent of understanding. Now, after a substantial length of time, defendant

asserts, not that he was incompetent at the time he entered into his plea, but that, as a

result of an inadequate inquiry under Faretta for the purposes of entering a plea, he

should be permitted to withdraw his no contest plea. The evidence simply does not

support a conclusion that defendant did not actually understand what he was doing.

       Here, Judge Sabet properly applied the standards for self-representation, and there

is no evidence to suggest otherwise. Defendant knowingly and intelligently pled no

contest. Accordingly, there is no basis to withdraw defendant’s plea of no contest.


                                             18
                                     III

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLSIHED IN OFFICIAL REPORTS



                                               RAMIREZ
                                                         P. J.


We concur:


RICHLI
                       J.


CODRINGTON
                       J.




                                     19